Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-22, 24-30 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-14, 22-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1725250 (see English translation; pages 2-5) in view of Watkins (USP 6,150,948).
As for claim 1, CN1725250 (English translation; pages 2-5) discloses an access control system, e.g., includes at least elements 1-5 in FIG. 1, as shown in at least FIG. 1, comprising: a first detector 1 (page 2, 2nd last para) operable to detect presence of a subject, e.g., “when someone enters the security regulation range detector,” in proximity of the access control system; a second detector 3 operable to detect an object identifier, e.g., RFID tag/card 4, associated with an object carried by the subject (person) in proximity of the access control system (page 2, last para-page 3, 1st para of translation); and a processor 2, e.g., computer, operably connected with the first detector 1 and the second detector 3, the processor 2 being operable to receive, from the first nd last para); and receive, from the second detector 3, a second signal containing the detected object identifier (page 3, lines 1-11); wherein, during operation, the processor 2 is arranged to determine that an access event has occurred when it receives both the first signal and the second signal (see page 3, para 5), i.e., if the processor 2 identifies both signals from the first detector 1 and second detector 3 from an authorized person, the alarm 5 does not go off. 
CN1725250 remains silent as to providing a “housing” for containing or mounting the first detector, the second detector, and the processor.  Watkins, in the same field of endeavor of detectors, discloses a “portable” system 10 (FIG. 2; col. 1, 45-48) including a first detector 12 and a second detector 20 (FIGs. 1 & 2; col. 3, line 66-col. 4, line 5) and at least one processor (not shown) which all are enclosed in the housing and considered to be a “stand-alone” system.
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided at least the first detector, the second detector and the processor within a housing, for the purpose of making a portable or stand-alone system, as taught by Watkins (col. 1, lines 45-48).
As per claim 2, the access control system of CN1725250 is further considered to show wherein the first detector 1 is a motion sensor arranged to detect motion of a subject in proximity of the access control system, e.g., “when someone enters the security regulation range detector (1) movement is triggered to send a signal to the information processor (2)” (page 2, 2nd last para of English translation).  
As per claim 3, the access control system of CN1725250 is further considered to show wherein the motion sensor 1 comprises a photocell sensor, a passive infrared sensor, or a magnetic sensor, e.g., an infrared sensor (page 2, 2nd last para).  

As per claim 5, the access control system of CN1725250 is further considered to show wherein the second detector 3 is an electromagnetic field detector, i.e., RFID uses electromagnetic fields for detection.  
As per claim 6, the access control system of CN1725250 is further considered to show wherein the second detector 3 comprises an RFID reader and one or more antennas (unnumbered, shown in FIG. 1); and the object is an RFID tag 4 (see at least page 2, last para-page 3, line 4).  
As per claim 7, the access control system of CN1725250 is further considered to show wherein the object identifier is an electronic product code “identification code” (page 2, last para, lines 1-3) associated with the RFID tag 4, as known.
With respect to claims 8 & 9, and to the type of RFID tag being either a passive or UHF RFID tag, while CN1725250 does not specifically identify which type is used, Watkins does teach the use of passive tags (col. 2, lines 15-36), and/or Official Notice is taken that passive and UHF RFID tags are notoriously old and well known in this art, and utilizing any known RFID tag type suitable for the intended use would have been readily apparent by a skilled artisan, and utilizing a passive or UHF RFID tag in the device of CN1725250 would have been readily provided as conventionally known.

With respect to claim 11, and utilizing a “Yagi-Uda antenna,” while CN1725250 remains silent as to this type of antenna, Official Notice is taken that a “Yagi-Uda antenna,” is a notoriously old and well known directional antenna used in RFID communication as it is lightweight, inexpensive and simple to construct, and therefore providing such an antenna to the aforementioned system would have been readily apparent to a skilled artisan and conventionally known.
With respect to claim 12, while CN1725250 remains expressly silent as to a detection range of the first detector 1 is smaller than a detection range of the second detector 3, lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided such parameters to the system of CN1725250, through the course of routine engineering choice and/or optimization.  
As per claim 13, the access control system of CN1725250 is further considered to show an alarm 5, operably connected to the processor 2, for indicating the occurrence of the access event, i.e., alarm will not sound.  
As per claim 14, the access control system of CN1725250 is further considered to show wherein the alarm comprises one or more of: a buzzer, a speaker, and a light indicator, e.g., a speaker 5.  
As per claim 22, the access control system of CN1725250 is further considered to encompass one or more power sources arranged to power operation of the first detector 1, the second detector 3, and the processor 2, as power source(s) would at least be considered to be inherent, as 
As per claim 24 and to a “stand” while CN1725250 remains silent as to this, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the system of CN1725250 with a stand, in order to make it portable (as previously described in Watkins, supra) elevated and stable, as readily apparent in the art to a skilled artisan.  
The method “steps” as set forth in claim 25 are considered to be encompassed by the device as described with respect to claim 1, supra, and thus, such method is rejected under the same grounds.
As per claim 26, CN1725250 is further considered to encompass that the detecting step, using a first detector 1, e.g., using an infrared type sensor (page 2, 2nd to last para), such that detecting with such a device would necessarily encompass: Page 5 of 7emitting a signal from the first detector 1; and detecting, at the first detector 1, the signal reflected from a subject (person entering the area of monitoring), the detection of the signal being indicative of the presence of the subject in proximity of the access control system, as would be the function/purpose of the device.  

Claims 15-21, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1725250 in view of Watkins as applied to claims 1 & 15 above, and further in view of Schoner et al. (USPGPUB 2014/0035726)(hereinafter “Schoner”).  For a description of CN1725250 in view of Watkins, see the rejections, supra.
With respect to claim 15 & 28 and the access control system having a memory which stores “a mapping table containing one or more entries each including an object identifier associated with an object carried by a subject and a corresponding subject identifier of the subject,” while rd para) which computer system must contain a memory, however, CN1725250 in view of Watkins remains expressly silent as to the computer system including a “mapping table” in order to store “one or more entries including an object identifier associated with an object carried by a subject and a corresponding subject identifier of the subject,” however, Schoner, in the same field of endeavor of entity tracking, discloses a system using RFID tags, as shown mainly in FIG. 2, and also including a computer system (para [0022]) which includes a database (mapping table) so as to store and identify the history data of a person or asset within the facility.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the system of CN1725250 in view of Watkins to have included a “mapping table” (database), for the purpose of keeping track of a person or asset which “can be accessed, updated, and reported out if there is some violation of a rule noted by the system,” as suggested by Schoner (see also para [0024]).
Further, the limitations of claim 16, i.e., “wherein the processor is further arranged to determine a corresponding subject identifier associated with the detected object identifier based on the one or more entries in the mapping table,” is considered to be encompassed by the same teaching (in view of Schoner) and rationale as set forth in claim 15, supra, and thus rejected under the same grounds.  
With respect to claim 17, 27 & 29, while CN1725250 discloses an alarm 5 and a processor 2 operably connected to the alarm 5 and capable of processing information and activating the alarm according to a certain condition (see page 3, para 3 & 4), CN1725250 in view of Watkins remains expressly silent as to activating the alarm 5 under the condition that “wherein the alarm is actuated only when the processor determines a corresponding subject identifier associated with 
Further, with respect to claim 18 (and similarly for claim 30), 20-21, CN1725250 in view of Watkins remains silent as to a “communication module” and that module being “wireless” and arranged to transmit the subject identifier to one or more external electronic devices, however, Schoner entity tracking system further includes a “multi-modal entity tracker” 140 which includes transceivers 141 for communication with one or more data receivers which are capable of wireless/wired communication (114) therebetween (para [0030].  A “report generator” 146 may also “push” notifications 154 via email, faxes and/or text messages to pre-selected devices, based on control logic/rules of the processor(s).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the system of CN1725250 with a wireless communication module, for the purpose of providing access tracking data to remote devices for timely notification thereof, as suggested by Schoner.
.	

Response to Arguments
Applicant's arguments filed 11/23/20 with respect to claims have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action.  It is noted that the limitations added to independent claims 1 and 25 have prompted the rejections of record to be modified, including the use of newly found reference to Watkins.  The arguments are thus considered non persuasive in view of the additional teachings within the Watkins reference as described above in the body of the rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
January 29, 2021